—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered December 15, 1997, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of rape in the first degree. Defendant was sentenced as a second violent felony offender in accordance with the plea agreement to a determinate prison term of 15 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.